DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant’s arguments, filed 07/12/2022, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 07/12/2022, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Claims 1-20 as filed 07/12/2022 are the current claims hereby under examination. 

Claim Rejections - 35 USC § 112 – Withdrawn
Response to Arguments
Applicant’s arguments, see page 10, filed 07/12/2022, with respect to the claim rejections under 35 USC § 112 have been fully considered and are persuasive.  The claims have been amended to address the rejections. The rejections under 35 USC § 112 have been withdrawn. 

Claim Rejections - 35 USC § 101 – Withdrawn
Response to Arguments
Applicant’s arguments, see page 10, filed 07/12/2022, with respect to the claim rejections under 35 USC § 101 have been fully considered and are persuasive.  The claims have been amended to recite the practical application of trigger an alert when a high risk of falling has been determined. The rejections under 35 USC § 101 have been withdrawn. 

The following rejection is being newly applied which was necessitated by amendment.
Claim Rejections - 35 USC § 103 – New
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 20170238846 A1) in view of Saria (US 20190231231 A1), Komatsu (US 20210082270 A1), and Chang (US 20180177436 A1).
Regarding Claims 1, 11, and 20, Xu discloses a system and method of performing video-based fall risk assessment ([0011], a computer-implemented method for gait analysis of a subject), comprising:
receiving a sequence of video frames ([0028], An image acquisition step IA includes feeding images and/or video to both the system for processing (as described herein) as well as a resident’s database D for identification of residents or other individuals within the images and/or video) including a person being monitored for fall risk assessment ([0030], verifying an object in the image(s) is a human being and identifying/re-identifying the subject using a database D);
identifying a subset of action labels within the sequence of action labels ([0032], from the initialized subject, verifying the activity being observed is walking and, if so, determine if the sequence is suitable for gait analysis in step 30. In [0044], a walking sequence needs to be detected and identified from a sequence of frames of a particular subject identified in step 28);
extracting a set of gait features for the person from a subset of video frames within the sequence of video frames corresponding to the subset of action labels ([0034], if the sequence is suitable for gait analysis, determining gait parameters, e.g., stride duration/length, etc. In [0045], Gait parameters can then be extracted from the walking sequence); and
analyzing the set of extracted gait features to generate a fall risk assessment for the person ([0036], from a set of gait parameters, a subject's gait pattern will be quantified (e.g., severity of disease state, cause of abnormality) and compared with the historical data 38 from the subject, either through gait parameters, or a gait model. In [0004]: A change in the gait profile over time may indicate a disease state change or a person is at risk of falling. In [0045], The estimated set of metrics along with other features can then be employed for abnormal gait quantification depending on the application).
Further regarding Claims 11 and 20, Xu discloses one or more cameras configured to capture a sequence of video frames including a person ([0038], The cameras C1, C2 and C3 are connected to a computer 130 and supply visual data comprising one or more image frames thereto via a communication interface 132); 
one or more processors ([0038], computer 130 further includes a central processing unit 136) and a memory coupled to the one or more processors and storing instructions that, when executed by the one or more processors, cause the system to perform the method steps described above ([0038], a memory 138. Stored in the memory 138 are various modules including an image acquisition module 140, a subject detection and identification module 142, a walking activity detection and recognition module 144 and a gait analysis module 146).
However, Xu does not explicitly disclose generating a sequence of action labels for the sequence of video frames by, for each video frame in the sequence of video frames: estimating a pose of the person within the video frame wherein the pose of the person is represented by a set of human keypoints comprising at least a chest keypoint and two hip keypoints; classifying, using a deep-learning model, the estimated pose as a given action among a set of predetermined actions, wherein the set of gait features includes a body sway factor which is measured as a horizontal offset of the chest keypoint from the center of the two hip keypoints, and when the generated fall risk assessment detects a high fall-risk of the person, triggering a high-fall-risk alert for the person.
Xu suggests that there are additional reasons why detecting pose is useful and that a fundamental one is that often that the pose, or a pose sequence, characterizes a person's attitude or action (i.e., walking) (Xu [0043]).  
Saria teaches a method of remotely monitoring a patient ([0002], measuring patient mobility in the ICU using a novel non-invasive sensor) comprising generating a sequence of action labels for the sequence of video frames by, for each video frame in the sequence of video frames (See Fig. 8, for each frame, an activity classification is determined which is based on the pose as described in the following sections): 
estimating a pose of the person within the video frame ([0049], determine the pose of the patient); and 
classifying, using a deep-learning model ([0052], pose detector was trained using the CNN algorithm), the estimated pose as a given action among a set of predetermined actions ([0053], next their pose was characterized for the purpose of mobility labeling. Poses were classified into 4 discrete categories: (1) lying in bed, (2) sitting in bed, (3) sitting in chair, and (4) standing). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of determining a risk of falling from a suitable walking sequence as disclosed by Xu to include identifying a walking sequence from a sequence of video frames based on classifying a pose of person in the video as taught by Saria to capture patient mobility using inexpensive technology and to automate activity recognition and scene understanding (Saria [0063]). One of ordinary skill in the art would recognize that substituting in the known technique of determining a subset of action from on a total sequences of actions based on the pose of a subject as taught by Saria to the system for the automatic activity recognition algorithm disclosed by Xu would yield only the predictable result a detecting a walking sequence from a video sequence including other movements. 
However, Saria does not explicitly teach wherein the pose of the person is represented by a set of human keypoints comprising at least a chest keypoint and two hip keypoints, wherein the set of gait features includes a body sway factor which is measured as a horizontal offset of the chest keypoint from the center of the two hip keypoints, and when the generated fall risk assessment detects a high fall-risk of the person, triggering a high-fall-risk alert for the person.
Komatsu teaches a fall detecting system and method ([0002], watching system and a watching method for detecting a sign of a fall of a human body) wherein the pose of the person is represented by a set of human keypoints ([0046], the trunk extraction unit 22 extracts a skeleton from the image of the subject 40, and calculates the head center 41, the waist center 44, and the legs 42 as illustrated in FIG. 4 (S2)) comprising at least a chest keypoint ([0046], trunk center 50 and seen in Fig. 4) and two hip keypoints (See Fig. 4, two hip points are part of the skeleton model shown), wherein the set of gait features includes a body sway factor ([0091], deviation amount D) which is measured as a horizontal offset of the chest keypoint from the center of the two hip keypoints ([0050], deviation amount D can be represented by a difference (distance) between the coordinates of the trunk center 50 of the reference trunk 43S and the coordinates of the current trunk center 50-R as illustrated in FIG. 6. As seen in Fig. 6, the deviation is measured based on the chest keypoint defined as the trunk center. The trunk center is in-line with the waist center 44. The deviation includes both a horizontal and vertical offset). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fall-risk determining system and method as disclosed by  Xu to include determining keypoints and determining a sway therefrom as taught by Komatsu to detect signs of fall with high accuracy ([0009]). 
However, Komatsu does not explicitly teach when the generated fall risk assessment detects a high fall-risk of the person, triggering a high-fall-risk alert for the person.
Chang teaches a system and method for determining fall risk ([0002], system and method for remote monitoring for elderly fall prediction, detection, and prevention) comprising when the generated fall risk assessment detects a high fall-risk of the person, triggering a high-fall-risk alert for the person ([0133], When a user is labeled high risk as indicated by the fall risk assessment, the system can send an alert to the user's emergency contact or nurse). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method disclosed by Xu to include triggering an alert to be sent to caregivers when the person is determined to be at a high fall risk to check in on the user and mitigate the risk of falling (Chang [0136]). 

Regarding Claims 2-3 and 12-13, Saria further teaches wherein a sequence of video frames is captured during a predetermined time period ([0046], present invention automatically analyzes the sensor color and depth image data to measure patient mobility and assign the highest level of mobility within a time period), and wherein the predetermined time period is an hour, a day, or a week ([0060], present invention could continuously monitor patient mobility in an ICU room and generate and report a single numeric value representing the patient's highest mobility level during an hour's time frame).

Regarding Claims 4 and 14, Xu further discloses prior to estimating a pose of the person within the video frame, detecting the person within the video frame (See Fig. 1, step 24, “Subject Identification” occurs before step 27, “pose estimation”).

Regarding Claims 5 and 15, Xu further discloses wherein the set of predetermined actions comprises a walking action ([0044], a walking sequence needs to be detected and identified from a sequence of frames of a particular subject identified in step 28) and all other actions (from [0044], the frames are identified as walking or not, “not walking” would encompass all other activities).
Sarai teaches wherein the predetermined action include a standing and sitting action ([0053], (2) sitting in bed, (3) sitting in chair, and (4) standing).

Regarding Claims 6 and 16, Xu further discloses wherein identifying the subset of action labels within the sequence of action labels includes identifying all walking action labels within the sequence of action label ([0045], Gait parameters can then be extracted from the walking sequence. The gait analysis is only performed on the image sequences that are identified as part of the walking sequence).

Regarding Claims 7 and 17, Xu further discloses wherein the set of gait features additionally includes one or more of: step count, average step duration, variance of step duration for one foot or both feet, speed, cadence, and step balance ([0045], From the segmented gait cycles, a set of metrics can be estimated such as stride duration, stride length, cadence step width, sway, as well as others that have been shown clinically to be good indicators of various diseases injuries and frailty).

Regarding Claim 8, Saria further teaches analyzing the sequence of video frames captured during the predetermined time period ([0046], present invention automatically analyzes the sensor color and depth image data to measure patient mobility and assign the highest level of mobility within a time period).

Regarding Claims 9 and 18, Xu further discloses wherein analyzing the set of extracted gait features to generate a fall risk assessment includes perform one or more statistical analyses on a given extracted gait feature in the set of extracted gait features ([0047], Change-Point/trend/anomaly detection is performed to identify any statistically significant change that requires medical attention. In addition, the gait parameter can be compared to a database that consists of gait descriptors for different diseases).

Regarding Claims 10 and 19, Chang further teaches triggering a high-fall- risk warning to be sent to the caregivers when analyzing the set of extracted gait features generates a high-fall-risk assessment for the person ([0133], When a user is labeled high risk as indicated by the fall risk assessment, the system can send an alert to the user's emergency contact or nurse).
Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1-20 under 35 USC § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER H CONNOR/Examiner, Art Unit 3791                                                                                                                                                                                                        



/RENE T TOWA/Primary Examiner, Art Unit 3791